Name: Decision No 1/97 of the Association Council, Association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, of 3 April 1997 concerning the duties applied by the Czech Republic to imports of processed agricultural goods originating in the Community
 Type: Decision
 Subject Matter: Europe;  trade;  European construction;  tariff policy;  foodstuff;  international trade
 Date Published: 1997-04-12

 Avis juridique important|21997D0412(01)Decision No 1/97 of the Association Council, Association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, of 3 April 1997 concerning the duties applied by the Czech Republic to imports of processed agricultural goods originating in the Community Official Journal L 097 , 12/04/1997 P. 0004 - 0011DECISION No 1/97 OF THE ASSOCIATION COUNCIL, ASSOCIATION BETWEEN THE EUROPEAN COMMUNITIES AND THEIR MEMBER STATES, OF THE ONE PART, AND THE CZECH REPUBLIC, OF THE OTHER PART,of 3 April 1997 concerning the duties applied by the Czech Republic to imports of processed agricultural goods originating in the Community (97/244/EC) THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part (1), and in particular to Article 6 (1) of Protocol 3 on trade between the Czech Republic and the Community in agricultural products not covered by Annex II to the EC Treaty,Whereas under the provisions of Protocol 3 the Czech Republic has undertaken to determine both the agricultural part and the non-agricultural part of the levies applied on import from the Community to the goods covered by that Protocol, and to reduce the non-agricultural part in accordance with the timetable set out in Table 2 of the Annex to the said Protocol;Whereas the Czech Republic has calculated in accordance with Articles 1 and 2 of Protocol 3 the agricultural components which will, in accordance with the timetable referred to in Article 5 (2) of that Protocol, replace the current levies,HAS DECIDED AS FOLLOWS:Article 1 The duties applicable on import into the Czech Republic to processed agricultural products originating in the Community and listed in Protocol 3 on trade between the Czech Republic and the Community in agricultural products not covered by Annex II to the EC Treaty are set out in the Annex to this Decision.Article 2 This Decision enters into force on the day of its adoption.Done at Brussels, 3 April 1997.For the Association CouncilThe PresidentH. VAN MIERLO(1) OJ No L 360, 31. 12. 1994, p. 2.ANNEX Duties applied by the Czech Republic to imports of processed agricultural products originating in the Community >TABLE>